DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. Pre-appeal review resulted in the identification of several indefinite conditions that must be resolved in order to advance prosecution. Suggestions for amendments to resolve all 112 issues have been sent to the applicant without response.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as in claim 2 “a distance between the bar plate and the base plate in the first functional position A0 is larger than the distance in the second functional position” must be shown or the feature(s) canceled from the claim(s). Reviewing Figure 2. A0 is not greater than A1. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 ( and 2 through 11 by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Rigidity is discussed but the applicant fails to define what structure  must be present to achieve said rigidity. Where required structure is unknown, formulation of search at best becomes speculative. 

Claim 1 ( and 2 through 11 by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant discusses a first second and third rigidities but fails to explain how a first rigidity at rest, if unloaded in force is moved to a second rigidity which is assumed to be a loaded condition some how becomes a lower rigidity condition. Clarification by the applicant is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (2-11 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how, in a first position, elements are not engaged, and in second position elements engage but the “rigidity” becomes less. In any system of elements capable of applying or transmitting force, additional engagement results in an increase in force applied or transmitted. The recitation will be taken as best understood until otherwise clarified by the applicant.
Regarding claim 1, in the recitation of “rigidity”, it is unclear whether the applicant intends a structural recitation or functional recitation. Review of the specification where “rigidity is meant as the force acting on the bar (dividend) divided by the deformation path divisor of the abutment” provides no clarity as t what structure and function is required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gergoe et al. (US 4,470,626) alone.

Regarding claim 1, Gergoe et al. makes obvious A closing bar of a motor vehicle body lock, comprising: 
a bar (52; Gergoe et al.) arranged on a bar plate(74; Gergoe et al.)  and designed to be movable from a rest position in a working direction; 
an abutment(102, 100, 107; Gergoe et al.)  to which the bar is operatively connected; and a base plate(82; Gergoe et al.)  attachable to a motor vehicle body, wherein in an event of movement of the bar: the abutment has a first rigidity starting from a rest position(any initial resting state; Gergoe et al.), in a first functional position representing an operating condition of the closing bar, the abutment has a second rigidity (when displaced; Gergoe et al.) which is less than the first rigidity, and in a second functional position(can move while mounted) representing a highly dynamic acceleration of the motor vehicle body lock, the abutment has a third rigidity (when limit of travel is reached) which is greater than the second rigidity.
Gergoe et al. does not explicitly discuss: a first, second and third rigidity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to define a first, second and third rigidity  or any number of discreet rigidity points in a deflection of an elastomeric material as all exhibit a gradient of what the applicant calls “rigidity” as a function of deflection and is therefore capable of the recited first second and third rigidity.  
.

Regarding claim 2, Gergoe et al. makes obvious The closing bar as claimed in claim 1, wherein the abutment is arranged close to the bar, and the bar plate is configured such that, viewed in a working direction which acts substantially orthogonally (rather than indefinite, recitation is taken broadly) to the bar plate, and starting from the rest position, the bar plate assumes the first functional position and the second functional position, wherein a distance between the bar plate and the base plate in the first functional position is larger than the distance(undeflected; Gergoe et al.) in the second functional position.

Regarding claim 3, Gergoe et al. makes obvious The closing bar as claimed in claim 1, wherein the abutment is arranged close to the bar, and the bar plate is configured such that, viewed in a working direction which acts substantially not orthogonally (rather than indefinite, recitation is taken broadly) to the bar plate, and starting from the rest position, the bar plate assumes the first functional position(deflected; Gergoe et al.) and the second functional position (undeflected; Gergoe et al.), wherein the bar plate is pivotable through a first pivot angle about a virtual axis to assume the first functional position and through a second pivot angle to assume the second functional position, which second pivot angle is larger than the first pivot angle. Note angle and/or distance reflects degrees of freedom also present in Gergoe et al.

Regarding claim 4, Gergoe et al. makes obvious The closing bar as claimed in claim 1, further comprising: a housing (87; Gergoe et al.)arranged on the base plate, wherein the abutment and the bar plate are located in the housing.

Regarding claim 5, Gergoe et al. makes obvious The closing bar as claimed in claim 4, wherein the abutment comprises at least a first spring element(80, c.6, l4-10, Gergoe et al.) which is located between the housing and the bar plate, at least a second spring element(80, 100,102, Gergoe et al.), which is located between the bar plate and the base plate, and at least a third spring element (80, 100,102, Gergoe et al.), which is located between the housing and the bar plate and situated next to the first spring element.

Regarding claim 6, Gergoe et al. makes obvious The closing bar as claimed in claim 5, wherein the first spring element is injection molded on the bar plate and the housing.
Note: The injection molding process here is not given patentable weight as the claim is to the apparatus. Therefor the end product, of the closing bar having a secured spring element on the bar and housing is necessary. Here the spring element is contained within the metal housings and  rigidly secured (c.1, l.16-21) to the vehicle with bolts. (MPEP 2113)

Regarding claim 7, Gergoe et al. makes obvious The closing bar as claimed in claim 6, wherein the third spring element (Fig.5, at least by recess 86, Gergoe et al.) in the rest position is spaced away from the housing and/or the first spring element.

Regarding claim 8, Gergoe et al. makes obvious The closing bar as claimed in claim 4, wherein the second spring element(80, 100,102, Gergoe et al.) in the first functional position(Fig.5, initially at rest Gergoe et al.) and in the second functional position(then displaced; Gergoe et al.) is spaced away from the base plate.

Regarding claim 9, Gergoe et al. makes obvious A motor vehicle body lock(12, Fig.1, Gergoe et al.), comprising a closing bar as claimed in claim 1.

Regarding claim 10, Gergoe et al. makes obvious A motor vehicle(12, Fig.1, Gergoe et al.), comprising at least one closing bar as claimed in claim 1.

Regarding claim 11, Gergoe et al. makes obvious A motor vehicle(12, Fig.1, Gergoe et al.), comprising a motor vehicle body lock as claimed in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675